Citation Nr: 1036489	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  03-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left hip 
injury.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1999 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for the above-
referenced claims.  

In his August 2003 VA Form 9, the Veteran requested an hearing 
before a Veterans Law Judge.  In April 2007, the Veteran was 
notified that a hearing was scheduled for May 2007.  However, the 
Veteran failed to appear for the scheduled hearing.

In October 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In an April 2010 Supplemental Statement of 
the Case (SSOC), the RO/AMC affirmed the determination previously 
entered.  The case was then returned to the Board for further 
appellate review.

The issue of service connection for depression being remanded and 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of the medical evidence of record shows that 
the Veteran's currently diagnosed residuals of a left hip injury 
is etiologically related to his period of active service.  





CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
service connection for residuals of a left hip injury have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCCA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable result or 
be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for a left hip injury.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same  probative 
value.

The Secretary shall consider all information and lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the 
Secretary will afford the claimant the benefit of the doubt in 
resolving the issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Residuals of a Left Hip Injury

Here, the Veteran has claimed that he has residuals from a left 
hip injury that he incurred during his period of active service.  
Specifically, the Veteran claimed that he experienced pain in his 
left groin/hip area while running and playing football.  It is 
his contention that he has a residual disorder due to this in-
service occurrence.

The Veteran's service treatment records have been associated with 
the claims file and include his October 2001 report of left 
groin/hip pain while running and playing football.  The diagnosis 
was pulled muscle/tendon of the left groin and hip.  An October 
2001 X-ray examination shows a normal left hip.

In December 2002, the Veteran underwent a VA examination to 
assess his left hip. The Veteran reported an in-service left hip 
injury, which was noted to be healed, and that he had occasional 
pain in the groin area with increased activity.  He reported that 
he was unable to run due to a pulling sensation in his groin area 
and that he was unable to play basketball.  The physical 
examination of the left hip was negative for tenderness or 
swelling, evidence of bursitis, or popping with range of motion 
testing.  The assessment, in pertinent part, was left groin 
injury.  The associated X-ray of the left hip revealed a large 
area of heterotopic ossification extending from the 
supraacetabular portion of the iliac bone to the greater 
trochanter and some periostitis at the lateral cortex of the 
right femoral shaft, which the examiner stated may be post 
traumatic.

The Veteran's VA outpatient treatment records reveal limited 
treatment for left hip symptomatology.  Treatment records dated 
in July 2003 document his report of continued left hip pain.  

The Veteran underwent a second VA examination in March 2010, at 
which time his claims file was reviewed.  The examiner noted the 
October 2001 in-service left hip/groin injury and the results of 
the December 2002 VA X-ray examination described above.  During 
the examination, the Veteran essentially reported that his left 
hip was not problematic and that he was instead currently 
experiencing problems with his right ankle.  On the physical 
examination, the Veteran's left hip demonstrated full range of 
motion, with no reports of pain.  An X-ray examination of the 
left hip revealed the preservation of the articular space with a 
long finger-like zone of heterotopic ossification.  In providing 
an opinion with regards to the Veteran's claim, the examiner 
noted that the Veteran adamantly stated that he had no complaints 
of his left hip and that he believed the examination was for his 
right ankle.  However, the examiner again noted the Veteran's 
service treatment records documented an injury to the left hip 
and the December 2002 X-ray findings of ossification.  The 
examiner acknowledged that the Veteran was discharged from active 
duty service in May 2002 and noted that the area of ossification 
was identified by X-ray several months after his separation.  The 
examiner opined that though the Veteran had no complaints of left 
hip problems and that the range of motion was essentially 
negative, it was his belief that the ossification revealed on the 
X-ray of the left hip is at least as likely as not related to the 
Veteran's in-service report of left hip and groin pain after 
playing football.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is in favor of service connection for residuals 
of a left hip injury.  Here, the Veteran's service treatment 
records show an in-service injury to the left hip and a diagnosis 
of pulled muscle/tendon of the left hip/groin in October 2001.  
While the Veteran has recently reported no current left hip 
symptomatology, his post-service medical records show a diagnosis 
of heterotopic ossification of the left hip in December 2002 and 
March 2010.  Accordingly, resolving all reasonable doubt in the 
Veteran's favor, the preponderance of the medical evidence 
indicates that service connection is warranted for residuals of a 
left hip injury.  

The Board finds the March 2010 VA examiner's opinion to be highly 
probative in this regard.  The March 2010 VA examiner essentially 
opined that although the Veteran denied any current problems with 
his left hip and there is no present limitations in his left hip 
range of motion, the current ossification present in the 
Veteran's left hip is at least as likely as not related to the 
in-service report of left hip and groin pain.  This opinion is 
considered probative as it is definitive and based upon a 
complete review of the Veteran's entire claims file and clinical 
evaluation of the Veteran.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  

In reaching this determination, the Board recognizes that the 
Veteran reported in March 2010 that he does not currently have 
any problems with his left hip.  Nevertheless, while the Veteran 
does not report any current left hip symptomatology, the medical 
evidence of record shows that he is currently diagnosed with 
heterotopic ossification of the left hip.  The fact that he does 
not have any current left hip symptomatology does not negate his 
current left hip diagnosis. See also Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003) (noting that VA may not order additional 
development for the sole purpose of obtaining evidence 
unfavorable to a claimant).   Moreover, the March 2010 VA 
examiner essentially opined that the Veteran's asymptomatic left 
hip ossification is at least as likely as not related to his 
military service.  Given the evidence of an in-service left hip 
injury and medical evidence showing a currently diagnosed left 
hip disorder that is related to service, the Board must resolve 
all reasonable doubt in the Veteran's favor and conclude that 
service connection is warranted in this instance.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 
413, 421 (1993). 

In sum, the Board finds that the Veteran currently has 
heterotopic ossification of the left hip that is etiologically 
related to an in-service occurrence.  Given the foregoing, 
service connection for residuals of a left hip injury is 
warranted.  

 
ORDER

Service connection for residuals of a left hip injury is granted, 
subject to the laws and regulations governing monetary awards.


 


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
depression claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

The Veteran has essentially claimed that his currently diagnosed 
depression is related to his military service.  Specifically he 
reported that his depression had its onset during his period of 
active service, while he was stationed in Germany.  He reported 
that during this time he underwent marital counseling and 
treatment for anger management.  According to the Veteran, his 
depression continued following his separation from active duty.  

Initially, the Board notes that in a February 2010 Formal 
Finding, the RO determined that the Veteran's service treatment 
records associated with the reported in-service treatment for 
marital counseling and anger management are unavailable.

The claims file reflects that the Veteran underwent a VA mental 
disorders examination in January 2003.  The examiner noted that 
the claims file was not available for review at the time of the 
examination.  The Veteran reported his in-service history of 
martial counseling and counseling for anger management, along 
with in-service symptoms of increased anger and difficulty 
getting along with others.  Following a mental status 
examination, the Veteran was diagnosed with an adjustment 
disorder with emotional and behavioral problems.  The examiner 
noted that the Veteran had an in-service history of being hit by 
a car and that the incident could certainly be a traumatic 
stressor for him.  However, the examiner stated that the Veteran 
did not report any difficulties specifically related to this 
incident.  While the examiner seemed to suggest that the 
Veteran's diagnosis could be related to an in-service incident of 
being hit by a car, the Board notes that the examiner failed to 
provide a definitive opinion as to whether the Veteran's 
psychiatric diagnosis is related to his military service.


In August 2005, the Veteran's claim file was reviewed by the same 
VA examiner who conducted the January 2003 examination for the 
purpose of obtaining an opinion as to whether his psychiatric 
diagnosis was related to his military service.  The examiner 
noted that she was unable to find information regarding the 
Veteran's in-service martial counseling and counseling for anger 
management.  However, she noted that his post-service VA medical 
records reflected that he was treated for major depressive 
disorder.  Therefore, the examiner changed the Veteran's January 
2003 diagnosis from an adjustment disorder with emotional and 
behavior problems to major depressive disorder.  She stated that 
his depressive symptoms have continued and do not just appear to 
be a related to a particular stressor but appear to represent an 
ongoing state of depressive symptoms; the examiner did not 
provide the rationale for the conclusion reached.  Moreover, the 
examiner still did not provide an definitive opinion regarding 
his depression had its onset or was related to his military 
service.  

In November 2005 and December 2005, the same VA examiner was 
asked to review the claims file again for the purposes of 
obtaining a medical opinion with respect to the Veteran's 
depression claim.  The examiner essentially stated that although 
she reviewed the claims file, she would feel most comfortable re-
evaluating the Veteran in order to render an opinion as to the 
etiology of his depression.  

Subsequently, the same VA examiner was again asked to render an 
opinion as to the etiology of the Veteran's depression.  In a 
December 2005 addendum, the examiner noted that the Veteran was 
reported to have had a right ankle injury following his 
separation from service, as well as post-separation family 
problems.  She essentially stated that in light of the fact that 
she evaluated the Veteran nearly three years prior, and given the 
many uncertainties present within the case, she wished to re-
examine the Veteran prior to offering an opinion regarding 
whether his depression was related to his military service, and 
if so, to what degree.  

In a March 2006 addendum, the VA examiner noted that while the 
Veteran had been scheduled for an additional VA examination at 
her request, the Veteran was incarcerated and thus unable to 
attend the scheduled examination.  The Board notes that there 
does not appear to be any further attempts to schedule the 
Veteran for an additional examination to assess the etiology of 
his depression.

Having reviewed the medical evidence of record, the Board finds 
that additional development is needed with respect to the 
Veteran's claim.  While the Veteran underwent a VA examination in 
January 2003 and his claims file has been subsequently reviewed 
by a VA examiner, the medical evidence is still negative for an 
opinion as to whether or not the Veteran's depression diagnosis 
is related to his military service.  Thus, the medical evidence 
is unclear regarding whether the Veteran's depression  is related 
to his military service or whether is related to incidents that 
occurred following his separation.  The Board notes that as 
recently as March 2006, the VA examiner essentially stated that 
further evaluation of the Veteran's disorder is needed in order 
to render an opinion in this case.  In this regard, assistance by 
VA includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Thus, the Veteran should be afforded an appropriate VA 
examination to determine the nature and etiology of his major 
depressive disorder  to determine whether said disorder is 
related to an in-service injury or incident or whether it is 
otherwise related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of any diagnosed 
psychiatric disorders found to be present.  
If possible, the Veteran shall be examined by 
the same VA examiner who performed the 
January 2003 mental disorders examination.  
The claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be performed.

The examiner is asked to provide an opinion 
as to whether it is at least as likely as not 
(a 50 percent likelihood or greater) that any 
diagnosed psychiatric disorder, to include a 
major depressive disorder, is etiologically 
related to an in-service event or are 
otherwise related to service.  In so opining, 
the examiner is asked to consider and discuss 
the Veteran's report of in-service 
psychiatric symptomatology and counseling, as 
well as his report of continuity of 
symptomatology since service.  

If the examiner determines that the Veteran's 
psychiatric diagnosis is related to both his 
military service and to non-military related 
factors, the examiner is asked to opine, to 
the extent possible, the percentage of the 
psychiatric disorder(s) that is attributable 
to the Veteran's military service.   

The rationale for all opinions expressed 
should be provided in a legible report.  It 
is requested that the examiner consider and 
reconcile any additional opinions of record 
or any contradictory evidence regarding the 
above.  If the examiner is unable to render 
an opinion without resort to mere 
speculation, it should be indicated and 
explained why an opinion cannot be reached.

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claim for service connection for 
depression.  If the benefit sought on appeal 
remains denied, provide the Veteran and his 
representative with a Supplemental Statement 
of the Case and provide an opportunity to 
respond thereto.  Thereafter, if indicated, 
the case should be returned to the Board for 
the purpose of appellate disposition.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


